          Case 1:18-cv-00880-SDG Document 189 Filed 02/27/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

HUDSON INSURANCE CO.,                      §
                                           §
                     Plaintiff,            §
                                           § CIVIL ACTION FILE NUMBER
Vs.                                        §
                                           § 1:18-CV-00880-LMM
18 SPEED TRUCKING ET AL.,                  §
                                           §
                     Defendants.           §

                   PLAINTIFF’S MOTION TO EXTEND TIME
                   TO SERVE INTERPLEADER DEFENDANTS

         COMES NOW Hudson Insurance Company (“Plaintiff”) and respectfully

requests that this Honorable Court extend the time for Plaintiff to accomplish

service on the remaining interpleader defendants in this matter, respectfully

showing the Court as follows:

      1. This is an interpleader action whereby Plaintiff (which provided a $75,000

         Interstate Commercial Carrier bond) is attempting to pay various and

         almost 200 Interstate Commercial Carrier bond claimants their pro rata

         share of their bond claims, which collectively total more than $500,000.00.

      2. Plaintiff has obtained service or obtained waivers of service on more than

         half of the Defendant-claimants, but has not been able to accomplish

         formal service on approximately 90 Defendant-Claimants.

      3. This Court ordered Plaintiff to accomplish service by February 26, 2019.
      Case 1:18-cv-00880-SDG Document 189 Filed 02/27/19 Page 2 of 4



  4. As the record reflects, Plaintiff hired process servers to complete service,

     but a number of interpleader Defendants have not been formally served.

  5. The legal assistant for Plaintiff’s local counsel had a loved one suffer a

     heart attack in December 2018 and was away from work almost the entire

     months of December, January 2019, and February 2018. This loved one

     was hospitalized and eventually died of complications from the heart attack

     on or about February 14, 2019.

  6. Due to the extended period of time of almost 3 months that Plaintiff’s

     counsel’s assistant has been away from work, Plaintiff has been unable to

     accomplish service upon all of the unserved interplead claimant

     Defendants.

  7. Plaintiff plans to keep attempting service but requires additional time to

     find the registered agents for a number of interpleader claimant defendants

     (many of whom have similar names to other businesses located across the

     United States.

  WHEREFORE pursuant to Fed. R. Civ. P. 4, HUDSON INSURANCE

COMPANY respectfully request that this Honorable Court grant an additional

60 days for Plaintiff to served the unserved Interplead Claimant Defendants.

Plantiff requests such other and further relief in its favor as this Honorable Court

deems just and appropriate.
 Case 1:18-cv-00880-SDG Document 189 Filed 02/27/19 Page 3 of 4



Respectfully Submitted on this 26th day of February, 2019



                       BOVIS KYLE BURCH & MEDLIN, LLC



                       /S/___________________________
                       By Timothy J. Burson
                       Georgia Bar No 097414
                       200 Ashford Center North, Suite 500
                       Atlanta, Georgia 30338-2668
       Case 1:18-cv-00880-SDG Document 189 Filed 02/27/19 Page 4 of 4



                  CERTIFICATE OF FONT SIZE AND SERVICE

      This certifies this document is formatted Times New Roman at 14 points

and that a true and correct copy of the forgoing has been placed in the mail, first

class, postage prepaid to all counsel of record and all parties who have filed an

answer or other pleading in this matter.

      Done on the 27th day of February 2019



                                              /S/___________________________
                                              Timothy J. Burson
